day time frame elapsed, the basis for the district court's decision to
                dismiss appellant's complaint was erroneous. We therefore
                            ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for further proceedings
                consistent with this order.




                                                        Gibbons


                                                             etha,                J.
                                                        Pickering


                cc:   Hon. Jerry A. Wiese, District Judge
                      Richard Allen Denson
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I94Th